The petitioner asks for a writ of habeas corpus, alleging that he is serving a sentence in the state prison at San Quentin for an attempt to commit robbery. He does not allege the term of his sentence, but alleges that he has already served, counting allowance for good credits, more than nine years, and asserts "that nine years constituted more than his half-life at the time of his commitment." [1] The case ofPeople v. Sama, 189 Cal. 153 [207 P. 893], decided June 16, 1922, held that under the provisions of sections 664 and 671 of the Penal Code the trial court had authority to sentence a defendant for an attempt to commit robbery for any term of years which in its opinion would be a just and fair punishment. It appears from a previous application of the petitioner (In reMorck, 180 Cal. 384 [181 P. 657]), that he was sentenced for the term of twenty-five years. This sentence was valid (People
v. Sama, supra).
The petition for the writ is denied.
Wilbur, C. J., Kerrigan, J., Waste, J., Myers, J., Lawlor, J., Lennon, J., and Seawell, J., concurred. *Page 353